     Aaron Lipton
1
     Law Offices of Aaron Lipton
2    7960 B Soquel Drive, no. 156
     Aptos, CA 95003
3    Tel: 831-687-8711
     aaron@lipton-legal.com
4

5

6

7

8                               UNITED STATES BANKRUPTCY COURT
9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11                                                        Case No.: 20-50286-SLJ
     In re:
12

13                                                        Chapter 13
     HESS, Michael
14   HESS, Angel
15                                                        STIPULATION CONTINUING HEARING

16   Debtors

17

18
              On November 11, 2020, Debtors, via counsel Aaron Lipton, and Creditor Bank of the
19
     West, via counsel William Healy, appeared before the Court and set the Debtors’ Motion to
20
     Value Collateral, filed on May 19, 2020, for an evidentiary hearing on January 27, 2020, at 1:00
21
     PM. The Court issued a Scheduling Order on December 7, 2020.
22
              The parties, having had constructive settlement discussions, and reached a framework for
23
     a settlement agreement, believe that a trial will not be necessary. Therefore, the parties stipulate
24
     as follows:
25
              1. That the January 27, 2020 trial hearing shall be taken off calendar; and
26
              2. That a status conference shall be set on the Court’s January 21, 10:00 AM calendar.
27

28

                                                      1


     Case: 20-50286        Doc# 48     Filed: 01/07/21     Entered: 01/07/21 12:26:01        Page 1 of 3
1    SO STIPULATED:
2

3
     Dated: January 3, 2021                  /s/ Aaron Lipton
4
                                             Aaron Lipton, Esq.
5                                            Counsel for Debtors

6

7
     Dated: January 4, 2021                   /s/ Brian Healy
                                             ______________________
8                                            Brian Healy, Esq.
                                             Tierney, Watson & Healy, PC
9
                                             Counsel for Bank of the West
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                2


     Case: 20-50286     Doc# 48   Filed: 01/07/21   Entered: 01/07/21 12:26:01   Page 2 of 3
1    CERTIFICATE OF SERVICE
2           I am over the age of 18 years, not a party to the within cause; my business address is
3    7960b Soquel Ave no. 156, Aptos, CA 95003. I am familiar with the processing of
4    correspondence for mailing with the United States Postal Service.
5           I served the STIPULATION CONTINUING HEARING by placing same in an
6    envelope in the Trustee's internal mail collection system to be delivered by mail with the
7    United States Postal Service with postage prepaid in a sealed envelope on July 08, 2020. Said
8    envelopes were addressed as follows:

9

10           [no addresses listed]

11

12           In addition to any paper copies served by U.S. Mail, registered ECF participants,

13   including parties who have requested Special Notice in this case, will receive an electronic copy

14   of the foregoing document when it has been filed with the Court.

15          I declare under penalty of perjury under the laws of the United States of America and of

16   the State of California that the foregoing is true and correct and that this declaration was

17   executed on January 7, 20201 at Watsonville, California

18
     Dated: January 7, 2021                                /s/ Aaron Lipton
19                                                         Attorney
20

21

22

23

24

25

26

27

28

                                                       3


     Case: 20-50286       Doc# 48     Filed: 01/07/21      Entered: 01/07/21 12:26:01        Page 3 of 3
